Name: Commission Regulation (EC) No 1645/2004 of 20 September 2004 amending Regulation (EC) No 2287/2003 as concerns fishing opportunities for capelin in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 21.9.2004 EN Official Journal of the European Union L 296/3 COMMISSION REGULATION (EC) No 1645/2004 of 20 September 2004 amending Regulation (EC) No 2287/2003 as concerns fishing opportunities for capelin in Greenland waters THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(3) thereof, Whereas: (1) The Communitys fishing opportunities for capelin in zones V and XIV (Greenland waters) for 2004 are laid down provisionally in Annex IC to Regulation (EC) No 2287/2003. (2) Under the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and Home Rule Government of Greenland, on the other (2), the Community receives 7,7 % of the of the total allowable catch (TAC) for capelin in zones V and XIV (Greenland waters), which corresponds to 70 % of the Greenland share of the TAC. (3) By letter of 9 July 2004, the Greenland authorities informed the Commission that the TAC for capelin for 2004 has been fixed at 335 000 tonnes. The final fishing opportunities for capelin for the Community during 2004 should therefore be fixed at 25 795 tonnes in zones V and XIV (Greenland waters). (4) The reduction of the TAC should not lead to the result that catches legally taken before the entry into force of the present Regulation are liable to quota deductions under Article 23 (1) of Council Regulation (EEC) No 2847/93 (3), Article 5 of Council Regulation (EC) No 847/96 (4) or Article 26 of Council Regulation (EC) No 2371/2002 (5). (5) Regulation (EC) No 2287/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IC to Regulation (EC) No 2287/2003 is amended in accordance with the Annex to this Regulation. Article 2 Article 23(1) of Regulation (EEC) No 2847/93, Article 5 of Regulation (EC) No 847/96 and Article 26 of Regulation (EC) No 2371/2002 shall not apply to catches of capelin taken in zone V and XIV (Greenland waters) before the entry into force of this Regulation which are in excess of the quota determined in Annex IC to Regulation (EC) No 2287/2003 as amended by this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 344, 31.12.2003, p. 1. Regulation as amended by Regulation (EC) No 867/2004 (OJ L 161, 30.4.2004, p.144). (2) OJ L 209, 2.8.2001, p. 2. Protocol as amended by Protocol (OJ L 237, 8.7.2004, p.1). (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (4) OJ L 115, 9.5.1996, p. 3. (5) OJ L 358, 31.12.2002, p. 59. ANNEX In Annex IC to Regulation (EC) No 2287/2003, the entry concerning the species Capelin in zones V and XIV (Greenland waters) is replaced by the following: Species : Capelin Mallotus villosus Zone : V, XIV (Greenland waters) CAP/514/GRN All Member States 0 (1) EC 25 795 (2) TAC Not relevant (1) Available to all Member States. (2) This quota is entirely allocated to the Faeroe Islands, Iceland and Norway through bilateral fisheries agreements.